DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1, 11 and 21 (the independent claims of the instant application, of which claim 1 is broadest in scope), though US Patent Application Publication Numbers 20190219811, 20130088709, 20120325314 and 20020085806 as well as US Patent Numbers 9319638 and 5742387 all teach some of the limitations of the independent claims, these references fail to teach three separate reflecting structures as well as producing a tilt of the one or more laser beams or one or more images that is twice an angle of rotation of the assembly. Claims 2-10 and 12-20 are allowed by virtue of their dependency on the allowed base claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881